Maxwell, J.
The appellee on the 7th day of September, 1858, by deed, conveyed two tracts of land in trust to secure the payment of the sum of 1,400 dollars, to be paid on or before the 1st day of September, 1862. The trustee advertised the property to be sold on the 4th day of February, 1868, when Landcraft obtained an injunction restraining the sale.
The bill of injunction charges that the land is about to be .sold for cash at a forced sale at a time when in consequence of the general prevalent depression and extreme scarcity of money, and the season of the year, and the inclemency of the weather at the time of the proposed sale, such a sale must result in great pecuniary loss and sacrifice.
*541The defendant demurred to the bill, answered, and then moved to dissolve the injunction, but the court upon hear? ing the casé refused to dissolve.
The bill it seems to me is bad on demurrer. The motion to dissolve the injunction, should have been sustained, the injunction dissolved, and as the cause had been set for hearing the bill should have been dismissed.
The order complained of must be reversed, with costs to the appellant, injunction dissolved, and the bill dismissed.
The other judges concurred.
Decree reversed.